 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    TIMOTHY SCOTT CLYDE,                               No. 2:16-cv-01166-MCE-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    JASON W. LIPPERT, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to Eastern District of California local rules.

20                  On June 20, 2019, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The findings and recommendations filed June 20, 2019, are adopted in full;
 3                  2.     Defendant Goldsmith’s unopposed motion for summary judgment (ECF
 4   No. 35) is granted; and
 5                  3.     This action proceeds as against defendant Lippert only.
 6          IT IS SO ORDERED.
 7   Dated: August 6, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
